t c memo united_states tax_court victor gomar petitioner v commissioner of internal revenue respondent docket no filed date mark h westlake for petitioner martha j weber and lynette mayfield for respondent memorandum opinion ruwe judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under section a the deficiency was based on respondent’s determination that petitioner had additional income of dollar_figure that was not reported on his return plus resulting computational adjustments that are not directly in dispute after petitioner received the notice_of_deficiency he filed an amended_return in which he reported the additional income that was the basis for the notice_of_deficiency however on the amended_return petitioner claimed additional expenses on schedule c profit or loss from business that were not claimed on his original return the issues for decision are whether petitioner is entitled to deduct the additional schedule c expenses claimed on his amended_return and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated pursuant to rule and the stipulated facts are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed petitioner resided in indiana petitioner timely filed a return for on date in which he reported on schedule c total gross_receipts of dollar_figure from his brick masonry contractor business this was the only income petitioner reported on his return in petitioner actually had gross_receipts of dollar_figure from his work as a brick masonry contractor on date petitioner submitted a form 1040x amended u s individual_income_tax_return for that was received by the internal_revenue_service in austin texas on schedule c of petitioner’s amended_return he reported total gross_receipts of dollar_figure from his brick masonry contractor business 2when this case was called petitioner was not present and petitioner’s counsel informed the court that despite numerous attempts to contact petitioner he has been unable to communicate with petitioner petitioner did not file a posttrial brief on his return petitioner claimed total schedule c expenses of dollar_figure the notice_of_deficiency did not make any adjustments to the schedule c expenses petitioner claimed on the return on the amended_return that petitioner submitted for petitioner claimed total schedule c expenses of dollar_figure the record is devoid of evidence that petitioner incurred the additional schedule c expenses claimed on the amended_return discussion deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a 503_us_79 292_us_435 petitioner offered no evidence to support the additional expenses claimed on schedule c of the amended_return and therefore is not entitled to deduct the additional expenses sec_6662 and b and imposes a accuracy-related_penalty on the portion of any underpayment attributable to a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the term understatement means the excess of the amount of the tax required to be shown on the return for the taxable_year over the amount of the tax_shown_on_the_return reduced by any rebate sec_6662 since the understatement exceeds of the tax required to be shown on the return and the dollar_figure minimum there is a substantial_understatement_of_income_tax under sec_6662 for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard sec_6662 see also 85_tc_934 failure to include income is evidence of negligence sec_1_6662-3 income_tax regs the record reflects that petitioner failed to report income of dollar_figure for accordingly we hold that petitioner is liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered for respondent
